MEMORANDUM **
George Jay Nelson and Joan Elizabeth Nelson appeal pro se the district court’s summary judgment in favor of defendants, and order denying reconsideration, in their 42 U.S.C. § 1983 action, which alleged due process violations and fraud on the court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the summary judgment, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we review for abuse of discretion the denial of a motion for reconsideration, School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court properly granted summary judgment to defendants based on the statute of limitations. See RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1058 (9th Cir.2002) (noting that the statute of limitations for section 1983 claims under Washington law is three years).
We decline to consider the Nelsons’ contention that their state court action tolled the limitations period because it is raised for the first time on appeal. See Peterson v. Highland Music, Inc., 140 F.3d 1313, 1321 (9th Cir.1998).
The district court properly denied the motion for reconsideration because there was no evidence of fraud upon the court. See Pumphrey v. K.W. Thompson Tool Co., 62 F.3d 1128, 1131 (9th Cir.1995).
The Nelsons’ remaining contentions are unpersuasive.
We order the Nelsons’ motion to supplement the record received on April 15, 2003, to be filed, and we deny the motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.